Title: Thomas Jefferson to William Champe Carter, 27 January 1814
From: Jefferson, Thomas
To: Carter, William Champe


          Dear Sir  Monticello Jan. 27. 14.
          Your favor of Dec. 22. came to hand on the 7th inst. I am duly sensible of the confidence you are so good as to repose in me in proposing that the question of boundary between Colo Monroe and mr Short should be left to my umpirage. but I could not trust myself with such a decision. for altho’ I feel great and sincere friendship for all the parties, and a perfect desire that what is right may be done between them, I have been too much the sole agent for one of them, not to be in danger of having entertaining impressions formed on a contemplation of the rights and interests of one only which might prevent a just view of those of others, without my being sensible of it. I hope therefore
			 to be excused from it. and indeed the whole question turning on what is ‘the run on the Eastern side of Dick’s plantation, and where is it’s source’ the probability is that you could satisfy yourself and all others were you on the spot, either by your own recollections, or by calling on those to
			 whom you may know the matter to have been intimate. I must therefore again sollicit your aid in settling this question, and leave to yourself entirely the choice of any time between this &
			 the
			 middle of April, till which time I shall be constantly at home & ready to attend you at a moment’s warning.
			 Colo Monroe however would need notice. the arrangement between you & him, that you shall refund the money you recieved and interest, if there has been a mistake, is exactly what is just; and as it
			 amounts to an agreement that mr Short’s line shall stand as marked, it seems to leave him & mr Higginbotham the purchaser, without further interest in the question, in which case we should give you no further trouble about it, & leave it to Colo Monroe & yourself to be settled between you at your leisure. a line from yourself & from Colo Monroe to this amount, would be the most acceptable termination of the difficulty with all parties, and just as between yourselves. should this or any other business bring you into this
			 neighborhood I repeat the assurance of the pleasure it would give me to see you here, & add that of my great respect and esteem.
          Th:
            Jefferson
        